DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
Claim Status
Claims 1, 6-31, 63-65 are pending. 
Claims 5 and 32-62 were previously cancelled and claims 2-4 are cancelled.
Claims 1 and 6 are currently amended.
Claims 63-65 are newly added. 
Claims 11-16, 21, 22, 64 and 65 are withdrawn as being directed to a non-elected invention.
Claims 1, 6-10, 17-21, 23-31, and 63 have been examined.
Claims 1, 6-10, 17-21, 23-31, and 63 are rejected.

Priority
Priority to application 62/750791 filed on 10/25/2018 is acknowledged.
Election/Restrictions
Newly submitted claims 64 and 65 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method of claims 64 and 65 are directed to a distinct from the method of claims 1, 6-10, 17-21, 23-31, and 63. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 64 and 65 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Response to Applicant’s Arguments
The rejection of claims 1, 6-10, 17-21, and 23-31 under 35 U.S.C. 103 as being unpatentable over Applewhite et al. (US Patent 9066917 B2, Published 06/30/2015) is withdrawn in view of the amendments to the claims and Applicant’s arguments.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 1, 6-10, 17-21, 23-31, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applewhite et al. (US Patent 9066917 B2, Published 06/30/2015) in view of Martin et al. (International Application Published Under the PCT WO 2006/102061 A2, Published 09/28/2006) and Molnar et al. (Lower serum magnesium is associated with vascular calcification in peritoneal dialysis patients: a cross sectional study, Published 04/06/2017).
The claims are directed to a method of preventing and/or treating vascular calcification comprising administering to a subject in need thereof an effective amount of a mixed metal compound of formula (I). The claims are further directed to the MII being Mg, MIII being iron, An- is carbonate. The claims are further directed to the subject in need thereof has chronic kidney disease. The claims are directed to the effective amount being at least 200mg of mixed metal compound. 
Applewhite et al. teaches a mixed metal compound:

    PNG
    media_image1.png
    140
    295
    media_image1.png
    Greyscale
(column 25, lines 4-30).
A single solid dosage unit for human administration may comprise from 1mg to 1g, preferably from 10mg to 800mg of substance of the invention (column 31, lines 60-62). The present invention provides use of the compound of the present invention for the prophylaxis or treatment of any one of hyperphosphataemia and chronic kidney disease (column 30, lines 28-38). Hyperphosphataemia is responsible for increase in vascular calcification (column 1, lines 25-42). Applicant admits in their remarks filed on 10/31/2022 that the phosphate binder of Applewhite et al. increases serum magnesium levels (page 7, 3 and page 9, paragraph 2). 

Applewhite et al. lacks a preferred embodiment wherein the subject in need thereof is a patient suffering from chronic kidney disease. However, Applewhite et al. does render such a method obvious. Applewhite et al. also lacks a teaching wherein administration results in prevention and/or reduction of vascular calcification and further increases serum magnesium levels resulting in accumulation of magnesium relative to phosphate in vascular tissue of the subject.
Martin et al. teach vascular calcification is well recognized and common complication of chronic kidney disease (CKD), which increases the risk of cardiovascular morbidity and mortality (page 1, lines 9-10). 
Molnar et al. teach magnesium inhibits vascular calcification and that interventions that increase serum magnesium may inhibit vascular calcification (abstract). Interventions such as magnesium based phosphate binders may inhibit vascular calcification in patients undergoing peritoneal dialysis (page 5, column 2, paragraph 2). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the composition comprising the mixed metal compound of Applewhite et al. to a human patient suffering from chronic kidney disease and have a reasonable expectation of success. One would have been motivated to do so since Applewhite et al. teach that the compositions taught in Applewhite et al. are useful in prophylaxis and/or treatment of chronic kidney disease. 
It would have been obvious to one of ordinary skill in the art that administration of the compound of Applewhite et al. to a patient suffering from chronic kidney disease would also prevent or reduce vascular calcification and have a reasonable expectation of success. One would have been motivated to do so since Martin et al. teach that chronic kidney disease patients are known to suffer from vascular calcification and Molnar et al. teach that magnesium based phosphate binders have the effect of increasing magnesium serum levels, which is also taught to inhibit vascular calcification. 
With regard to the limitation “result in accumulation of magnesium relative to phosphate in vascular tissue”, this is an inherent property of the method. The compound of Applewhite et al. is known to release magnesium and bind phosphate. Therefore, the ratio of magnesium to phosphate would necessarily increase. The fact that this occurs in the vascular tissue would also be expected given magnesium effects on vascular calcification. Furthermore, the effect is a property of the compound of Applewhite et al. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). The instant compound/composition is identical to the prior art compound/composition. The prior art also teaches an identical mode of administration. Therefore, the release of magnesium and its accumulation within the vascular tissue is inherent to the composition of Applewhite et al. and the method steps taught by Applewhite et al. As to the prevention/treatment of vascular calcification this is suggested by Applewhite et al. Applewhite et al. expressly teach administering the compound of Formula I for the treatment of hyperphosphatemia. Applewhite et al. also teach “Hyperphosphatemia is ultimately responsible for the increase in vascular calcification”. Therefore, one of ordinary skill in the art would understand that by treating hyperphosphatemia with the compound of formula I it would necessarily also result in the treatment/prevention of an increase in vascular calcification. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Applicant appears to merely provide a scientific explanation for the means by which vascular calcification is treated and/or prevented in patients suffering from chronic kidney disease when they are administered the compound of formula I.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,
as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment to the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617